Citation Nr: 0733984	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  06-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating for compensation on 
the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2007, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.


FINDING OF FACT

The veteran's service-connected post-traumatic stress 
disorder (PTSD) is of such severity as to preclude all forms 
of substantially gainful employment.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation 
based on individual unemployability (TDIU) have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.19 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  A review of the claims file reveals that 
the development conducted by VA fully meets the requirements 
of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any 
event, based on the completely favorable decision discussed 
below, the Board finds that any failure in VA's duty to 
notify and assist the veteran regarding his claim is 
harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The record shows that the veteran's sole service-connected 
disorder is PTSD, rated as 70 percent disabling.  On his 
September 2004 claim, the veteran indicated that he was 
unable to maintain substantially gainful employment as a 
result of his PTSD.  He indicated that he last worked full 
time on September 20, 2004.

In a September 2004 written statement, the veteran's 
employer, which was the VA medical center, indicated that he 
had worked as a carpenter.  As a concession, the veteran 
worked alone most of the time due to his mood swings.  He was 
easily angered when challenged.  It was indicated the veteran 
was terminated because he was unable to meet the employment 
needs and duties because of his disability.

Outpatient treatment records dated from September 2004 to 
April 2007 are associated with the claims file.  A September 
2004 individual therapy record indicates the veteran was 
essentially unemployable related to his PTSD and a knee 
disorder.

In October 2004, the veteran underwent VA PTSD examination.  
The veteran reported drinking three or four beers daily and 
occasionally had hard liquor.  He worked as a carpenter and 
had 23 years of experience.  He was currently on leave due to 
a problem with his knee and indicated he would be forced to 
retire at the end of November.  The veteran indicated he 
could be defensive and mouthy at times.  He expressed a great 
dissatisfaction with his forced retirement.  He was depressed 
most of the time.  He felt estranged from other people.  He 
described sleep impairment, nightmares, and nightsweats.  He 
had no major conflicts with coworkers but did not get along 
with supervisors or anyone in a position of authority.  He 
had acquaintances but no friends.  He was able to attend 
gatherings for work but did not feel comfortable doing so.  
The veteran had difficulty with concentration and had lost 
the ends of two fingers two years ago in a work-related 
accident due to such a lapse.

The VA examiner indicated that the veteran experienced 
impairment with occupational functioning, although it was 
limited to his supervisors.  On examination, the veteran was 
angry and embittered.  His speech was normal, and there were 
no disturbances of thought process or content.  He felt 
persecuted in his job loss and felt he could perform 90 
percent of his job duties.  The veteran finished the eleventh 
grade and earned a GED diploma.  Immediate memory was 
compromised by anxiety and lack of concentration.  Insight 
was lacking, but judgment was intact.  The diagnoses were 
PTSD and adjustment disorder with depressed mood.  The Global 
Assessment of Functioning (GAF) score was 60.

A January 2005 VA outpatient treatment record indicates the 
veteran became very frustrated, irritable, and agitated, 
especially when at work.  He became argumentative, snapping, 
outspoken, and angry with his coworkers.  The veteran 
indicated that he stopped taking his PTSD medications because 
they caused grogginess at work.

A separate January 2005 VA record indicates the veteran was 
forced to retire due to his knee disorder.

A subsequent January 2005 VA outpatient record indicates the 
provider found that the veteran maintained his previous 
employment at the VA because his behavior was tolerated by 
his supervisors.  It was doubtful he would ever be able to 
work anyplace else due to his severe PTSD.

In an April 2005 VA outpatient record, the veteran indicated 
that he did not believe he was forced to retire only due to 
his knee.  Other employees with similar injuries were 
accommodated with light duty assignments, but he was 
immediately ordered to go out on leave and retire on 
disability.  The veteran admitted to drinking four to six 
beers per day to cope with his disability.  The provider 
noted that while the veteran was employed at the VA for 
several years, he had severe anger issues that were tolerated 
by his boss, who was also a veteran.

In a subsequent April 2005 VA record, the veteran indicated 
that he was doing better since he was no longer working.

In a July 2005 VA record, the veteran reported that his 
symptoms had decreased due to his medications.

A subsequent July 2005 VA outpatient report indicates the 
veteran's symptoms had increased since he had left work.  He 
admitted to using alcohol to cope.  He was increasingly 
isolating.

In a November 2005 VA treatment record, the veteran discussed 
how he developed his hate for authority in service, which led 
to his attitude on the job.  He had a particular reaction 
when his boss did not have a background in his field.

In January 2006, the veteran again reported to a VA provider 
that his symptoms had gotten better now that he was not 
working.  He did not have the stressor of work to deal with.

In December 2006, the veteran underwent VA examination.  The 
examiner indicated that the veteran reported he felt he had a 
mental problem because he was unable to work.  The veteran 
did not seem to acknowledge that his emotional problems, 
including PTSD, might be the cause for his inability to work.  
He again reported he had no major conflicts with coworkers 
but did not get along with supervisors and persons in 
positions of authority.  The examiner indicated that the 
veteran appeared to suffer significant impairment in his 
relationships with others and social and past occupational 
functioning.  The veteran stated that he could not work 
because he could not get along with other people.  The 
diagnoses were PTSD, adjustment disorder with depressed mood, 
and alcohol abuse.  The GAF score was 42.

In a December 2006 VA outpatient treatment record, the 
veteran's provider indicated that vocationally, the veteran 
puttered in his woodshop.  He tried to help a friend for a 
day, but he became so irritable around people that it did not 
work.  As such, he appeared unemployable at this time and in 
the foreseeable future.

In June 2007, the veteran testified before the undersigned.  
He indicated that he was forced into retirement and believes 
it was due to his PTSD.  At work, he was always very 
obstinate, pig-headed, and angry.  He used a lot of his sick 
time for stress.

VA regulations establish objective and subjective standards 
for an award of a TDIU.  When the veteran's schedular rating 
is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
where the veteran has a single service-connected disability 
that is rated as 60 percent disabling or more; or when there 
are two or more disabilities, at least one disability is 
rated at 40 percent or more, and any additional disabilities 
result in a combined rating of 70 percent or more, and the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, under the procedures set forth in 38 C.F.R. § 4.16(b), 
for veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

In this case, the veteran meets the percentage requirements 
set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU.  
He is service connected for a single disability, PTSD, rated 
as 70 percent disabling.  As a result, the schedular 
requirements for the assignment of a TDIU are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).

In order to establish entitlement to TDIU benefits, there 
must be an impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340.  In reaching such a determination, the 
central inquiry is "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

The issue is whether the veteran's service connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  
Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Based on the evidence as summarized above, the Board finds 
that the record contains probative evidence that the veteran 
is unable to obtain or maintain a substantially gainful 
occupation as a consequence of his service-connected PTSD.
On examination, the veteran has been assigned GAF scores of 
42 and 60.  According to the DSM-IV, a GAF score between 50-
41 indicates serious impairment in social, occupational or 
school function, including the inability to keep a job.

While the veteran was afforded two VA examinations during the 
course of his appeal, neither examiner offered an opinion as 
to whether the veteran was able to maintain substantially 
gainful employment.  However, the veteran attended periodic 
counseling sessions at the VA, and his providers indicated on 
more than one occasion, in September 2004, January 2005, and 
December 2006, that the veteran was essentially unemployable.  
It also appears from the record that the veteran's PTSD 
symptoms were worse when he was working, since he was unable 
to take medications and was forced to deal with supervisors 
in a position of authority over him.

The Board recognizes that it appears the veteran was forced 
into retirement due to his non-service-connected knee 
disorder.  Nonetheless, the evidence of record establishes 
that his PTSD alone precludes him from maintaining 
substantially gainful employment.  While he had few problems 
with coworkers, he had continuous problems with supervisors 
and authority figures.  Special concessions were made for him 
when he was previously working at the VA medical center.

The Board finds that the record sufficiently establishes that 
the veteran's unemployability status is due to his PTSD.  
Consequently, the claim of entitlement to TDIU is granted.  
The Board is aware that the veteran was apparently forced 
into retirement as a result of a knee disorder; however, the 
evidence of record establishes that the veteran was only able 
to work because his boss found ways for him to work alone.  
As such, the veteran's severe symptomatology is shown to 
prevent him from staying employed.  In summary, given the 
repeated treatment for his PTSD, and the clinical findings 
which reflect symptoms that have generally remained the same 
in severity, and the treating providers' opinions that the 
veteran was unemployable as a result of his PTSD, the Board 
concludes that the preponderance of the evidence supports the 
claim for a TDIU due to service-connected PTSD.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A total rating for compensation on the basis of individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


